Citation Nr: 1040887	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lung nodule, also claimed 
as pulmonary nodule/mass as a result of asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board notes here that, while the 
May 2007 rating decision was issued by the Colombia RO, the 
Veteran filed his claim with the RO in Atlanta, Georgia, which 
has handled all correspondence and development of the Veteran's 
claim throughout the pendency of this appeal.   

The Veteran was afforded a Video Conference hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for a respiratory condition.  

The Veteran filed a claim of service connection for a respiratory 
condition in October 2006.  The Veteran contends that he 
acquired a respiratory condition during his military service in 
the Navy, when he worked in the boiler room on the USS 
Independence where he was exposed to asbestos.  

In this case VA has determined, based on the evidence of record, 
that the Veteran was exposed to asbestos in-service.  
Specifically, the VA stated that the Department of the Navy 
indicated that there was a high probability of asbestos exposure 
in the Veteran's occupational specialty.  The remaining question, 
then, is whether the Veteran has a current respiratory disability 
that is related to his in-service asbestos exposure.  

A July 2006 CT scan was performed on the Veteran by his private 
physician.  The doctor stated pleural calcifications bilaterally 
are noted and could be from prior trauma or possible asbestos 
exposure.  However, the doctor did conclude that there was a lack 
of pleural calcification along the diaphragms bilaterally, 
suggesting against asbestos etiology. 

A July 2007 letter from the Veteran's private physician stated 
that the Veteran had a known history of asbestos exposure when 
working in boiler rooms in the Navy, at which time he performed 
abatement of asbestos in and around boiler rooms.  The doctor 
noted that the Veteran did not use personal protective 
respiratory equipment at that time.  A CT scan of the Veteran's 
chest was performed in March 2007, which revealed evidence of 
multiple pleural calcifications.  The doctor also reported that 
there was no evidence of interstitial abnormalities or 
pathological lymphadenopathy.  Given the Veteran's history of 
exposure to asbestos, an adequate latency period, and findings of 
pleural based calcified nodules and pleural plaque, the doctor 
believed that the Veteran's radiographic abnormalities are indeed 
related to asbestos inhalation exposure.  The doctor noted that 
there was no evidence of asbestosis at that time.  

Furthermore, a May 2010 letter from a VA doctor stated that the 
Veteran had some calcification of the lung lining consistent with 
asbestos exposure.  The doctor noted that they would have to keep 
an eye on the Veteran's condition, but could do that with a plain 
x-ray.  However, the doctor did not give a diagnosis of the 
Veteran's respiratory condition.  Additionally, the doctor noted 
that the Veteran had a future appointment with a pulmonary 
specialist in July 2010.  Those reports have not been associated 
with the claims file.  It is unclear to the Board whether the 
Veteran has a currently diagnosed respiratory condition.  

The Board notes that the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  The Veteran is also competent to 
report what comes to him through his senses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under 38 U.S.C.A. 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, 
the Board finds that the Veteran in this case is competent to 
report symptoms of a respiratory condition.  Moreover, in the 
absence of any evidence to the contrary, the Board finds that the 
Veteran's lay statements in this regard are credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity 
of symptomatology and that he is being treated for a respiratory 
condition, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
the Veteran's respiratory condition.  Although the Veteran has 
been seeking treatment from the VA for his condition, it remains 
unclear to the Board whether the Veteran has a currently 
diagnosed respiratory condition and, if so, whether that 
condition is related to his in-service asbestos exposure or to 
any other aspect of his military service.  A medical opinion 
regarding a diagnosis and etiology of the Veteran's respiratory 
condition is therefore necessary to make a determination in this 
case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Finally, VA medical records appear to be outstanding.  At the 
Veteran's June 2010 video conference hearing, he noted that in 
the past 6 months his condition has worsened and he was 
prescribed medication to help him with his breathing problem.  
Additionally, as noted above, while the May 2010 letter from the 
VA doctor indicated that the Veteran had an appointment with a 
pulmonary specialist scheduled for July 2010, no medical records 
from that specialist have been associated with the claims folder.  
Indeed, the most recent medical records that have been associated 
with the claims file date back to May 2008.  Because it thus 
appears that there may be outstanding VA medical records dated 
after that time that may contain information pertinent to his 
claims, the Board finds that efforts to obtain those records 
should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also 
be offered the opportunity to submit any private treatment 
records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
May 2008 to present.  Any attempts to obtain 
these records and responses received 
thereafter should be associated with the 
appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	After the foregoing development has been 
performed, the AMC should arrange for the 
Veteran to undergo a VA respiratory 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  

All appropriate testing, to include X-rays, 
CT scan and pulmonary function testing (if 
deemed appropriate by the examiner), should 
be accomplished, and the examiner should 
identify if there are any respiratory 
diagnosis, to include asbestosis.  The 
examiner should render an opinion as to 
whether any current respiratory disorders are 
at least as likely as not related to asbestos 
exposure during the Veteran's period of 
service.  Additionally, the examiner should 
opine as to whether any current respiratory 
disorder is otherwise related to the 
Veteran's active service.  The examiner 
should also address the clinical findings 
rendered by the private and VA doctors, and 
to the extent his/her opinion/diagnosis 
differs from these diagnoses, reasons for the 
difference should be provided.  Finally, the 
VA examiner should also consider any lay 
evidence regarding a continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007). 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


